Judgment, Supreme Court, New York County (Brenda Soloff, J.), rendered January 25, 2005, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The court properly denied defendant’s request to enter a comprehensive alcohol and substance abuse treatment program (see Penal Law § 60.04 [6]), since he committed the instant crime while on work release from another drug-related sentence. The record fails to support defendant’s assertion that the court did not exercise any discretion. Concur—Lippman, P.J., Friedman, Sullivan, Gonzalez and Catterson, JJ.